                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GORDON C. REID,                        :

            Petitioner                 :   CIVIL ACTION NO. 3:18-1018

            v                          :
                                                (JUDGE MANNION)
Warden DAVID EBBERT,                   :

            Respondent                 :


                              MEMORANDUM

I.    Background

      Petitioner, Gordon C. Reid, an inmate currently confined in the United

States Penitentiary, Lewisburg, Pennsylvania, filed this petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1, petition). He challenges

his “placement in the Special Management Unit (SMU)”. Id. Specifically, Reid

contends that his “designation to the SMU violated his right to due process

where prison officials relied upon information disqualified by BOP Program

Statement and/or Code of Federal Regulations to establish a basis for

designating him to the SMU.” Id. Reid complains that his disciplinary history

was used towards criteria to place him in the SMU, and that he was not

provided a copy of the Hearing Administrator’s Report until his transfer to the

SMU, and that his unit staff provided ineffective guidance on what appeal
authority existed within the Bureau of Prisons to submit an appeal regarding

his assignment to the SMU. Id. For relief, he seeks “release from the SMU,

placement in general population as appropriate to Petitioner’s custody and

safety, reversal and expungement of the SMU designation in his record.” Id.

For the reasons set forth below, the Court will dismiss the petition for writ of

habeas corpus.




II.   Discussion

      It is well-settled that a habeas corpus petition may be brought by a

prisoner who seeks to challenge either the fact or duration of his confinement

in prison. Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973). Federal habeas

corpus review is available only “where the deprivation of rights is such that it

necessarily impacts the fact or length of detention.” Leamer v. Fauver, 288

F.3d 532, 540 (3d Cir. 2002).

      Moreover, in Levi v. Ebbert, 353 Fed. Appx. 681, 682 (3d Cir. 2009), the

United States Court of Appeals for the Third Circuit concisely stated that

claims concerning the determination of a federal prisoner’s custody level “do

not lie at the ‘core of habeas’ and, therefore are not cognizable in a §2241

petition.” The Court of Appeals observed that habeas corpus review should
not be undertaken because the custody classification claims asserted did not

challenge the fact or length of the prisoner’s confinement. See id. Levi also

correctly noted that prisoners simply “have no constitutional right to a

particular classification.” Id. See also Schwarz v. Meinberg, 2011 WL

2470122 *2 (C.D. Ca. May 31, 2011) (custody classification claims by federal

inmate not cognizable on habeas review).

      In the instant case, Petitioner’s challenge to his current custody

classification is not a challenge to the fact or duration of his confinement. He

does not claim that his judgment of conviction was invalid or that he is being

confined in prison unlawfully. He does not seek release from prison, nor does

he seek to be released sooner from prison. Rather, Petitioner complains that

his current custody classification is not in accordance with BOP policy. This

classification, however, does not affect the length of his sentence.

Significantly, Petitioner does not seek relief that would shorten the length of

his current sentence and incarceration in prison. Nor does he seek release

from prison by attacking the legality of his judgment or conviction. Therefore,

his claims are not properly asserted in a habeas petition brought under 28

U.S.C. §2241, but rather must be pursued through the filing of a Bivens1


      1
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                       3
action. A claim concerning the determination of custody classification does

not lie at the “core of habeas” in that it does not challenge the fact or length

of a sentence or confinement and, therefore, is not cognizable in a §2241

petition. See Preiser, 411 U.S. at 500; see Leamer, 288 F.3d at 542-44.

Moreover, prisoners have no constitutional right to a particular classification.

Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976). Consequently, the petition will

be dismissed without prejudice to any right Reid may have to reassert his

claim in a properly filed civil rights complaint.



III.      Conclusion

          For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1018-01.wpd




                                                                    4
